  Case 17-04023       Doc 84   Filed 03/04/20 Entered 03/05/20 08:39:00             Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )                BK No.:    17-04023
Komaa S. Mnyofu                              )
                                             )                Chapter: 13
                                             )
                                                             Honorable Deborah L. Thorne
                                             )
                                             )
               Debtor(s)                     )

                       Order to Vacate Dismissal of Debtor's Chapter 13 Case

       This hearing coming to be heard on the motion of the debtor to vacate dismissal , all parties
being duly noticed, the court being fully advised of the premises,

  IT IS HEREBY ORDERED:

   The dismissal order entered on February 2, 2020 is vacated. The trustee's motion to dismiss is
reinstated and is continued to April 1, 2020 at 10:00 a.m.




                                                          Enter:


                                                                   Honorable Deborah L. Thorne
Dated: March 04, 2020                                              United States Bankruptcy Judge
